DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 5-11, and 13-28 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 13-18, 21, and 26 are amended.  Claims 2-4, and 12 are cancelled.  Claims 27-28 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 Sep. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 3 Dec. 2020 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 26 under 35 USC 112(b) as being incomplete for omitting essential steps is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3, 6-10, 18-19, and 23 under 35 USC 102(a)(2) as being anticipated by Charleson et al. (US 4,880,615; issued 14 Nov. 1989) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1, and 5-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charleson et al. (US 4,880,615; issued 14 Nov. 1989), in view of Janssen et al. (US 2009/0005595 A1; published 1 Jan. 2009) for the reasons cited in the Office action filed on 3 Aug. 2020.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charleson et al. (US 4,880,615; issued 14 Nov. 1989), in view of Janssen et al. (US 2009/0005595 A1; published 1 Jan. 2009), in further view of Sharp et al. (Radiographics; published 12 Jan. 2016) for the reasons cited in the Office action filed on 3 Aug. 2020.

Applicants Arguments
	Applicants assert that the references whether viewed alone or in combination do not disclose or suggest a radiopharmaceutical composition having the claimed ratio of niacinamide to benzyl alcohol.  The prior art does not express recognition that the ratio of the two specific radioprotectants that the present claims recite represents a result effective variable.  The Office has not shown that either of these references teaches that the ratio of one radioprotectant to another radioprotectant, much less the ration of niacinamide to benzyl alcohol, can be modified in order to confer the desired properties. 
	The present invention provides unexpectedly beneficial results that further undermine any allegations of obviousness.  The present inventor surprisingly discovered that the claimed composition provides a significant improvement in the preservations of radiochemical purity of a radiopharmaceutical component.  It was found that while the use niacinamide alone results in a 131I MIBG of 92% after four days following preparation and the use of benzyl alcohol alone results in a composition having a radiochemical purity of 131I MIBG of 68% after four days following preparation, the claimed combination confers a radiochemical purity of 131I MIBG of at least 97% after four days following preparation.  The fact that the present combination is able to improve upon the stabilization conferred by niacinamide alone by a full 5%, i.e., 97% at four days following preparation is highly significant.  The fact that benzyl alcohol, when used alone, represents a poor stabilizer highlights the unexpected nature of the finding that the combination of a poor stabilizer with niacinamide results in the above noted dramatic improvement in stabilization is indicative of much more that a merely additive effect.  

Applicant's arguments filed 3 Dec. 2020 have been fully considered but they are not persuasive. Charleson teaches niacinamide as a preferred stabilizer for compositions containing 131I-MIBG (radiohalogenated benzylguanidine).  At solution No. 33-6, table 1, a composition containing 131I-MIBG and niacinamide alone at 16 mg/mL exhibited a radiochemical purity of 96% at 4 d storage time.  In addition, at solution Nos 55 and 33-6 table 1, Charleson teaches that increasing the concentration of niacinamide is advantageous for maintaining high radiochemical purity over time.
Charleson teaches combining a first radioprotectant, such as niacinamde, with a second radioprotectant, such as ascorbic acid.  At col. 2, Charleson teaches that in the case of a combination with nicotinic acid or nicotinamide (niacinamide), ascorbic acid is added in equimolar amounts (connotes a 1:1 ratio) with nicotinic acid or nicotinamide.  At col. 3, Charleson teaches that solutions stabilized with nicotinamide advantageously showed enhanced shelf-life.  Additional advantages for nicotinamide and nicotinic acid include not adding to that cost of manufacture as they are readily available and relatively less toxic than 
Janssen teaches stabilizing 123I radiopharmaceutical compositions and Janssen teaches 123I-MIBG (radiohalogenated benzylguanidine).  At [0005], Janssen discloses a wide range of radioprotectants for radioiodinated compounds, including benzyl alcohol.  At table 5, Janssen reports the radiochemical purity of 123I-MIBG with benzyl alcohol alone and in combination with gentisic acid as a second radioprotectant at EOS and up to 45 h post EOS both at 20oC and 40oC.  It is clear from table 5 that the addition of gentisic acid as a second radioprotectant improves the radiochemical purity of 123I-MIBG at up to 45 h post EOS (cf. vials A2 and E2).  Therefore, a person of ordinary skill in the art would have understood from Janssen that a second radioprotectant in combination with benzyl alcohol is advantageous for compositions containing a radiohalogenated benzylguanidine.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the referenced 131I-MIBG composition in Charleson by combining benzyl alcohol and niacinamide as first and second radioprotectants at an equimolar ratio (1:1 ratio) as taught by Charleson and Janssen because it would have been expected to advantageously enable improved radiochemical purity and storage time over niacinamide or benzyl alcohol radioprotectants alone.  The ratio of benzyl alcohol and niacinamide is result effective variable a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill would have at the very least arrived a 1:1 ratio of benzyl alcohol and niacinamide because Charleson teaches combining niacinamide with a second radioprotectant at 1:1 ratio.  A person of ordinary skill in the art would have been motivated to further increase the amount of niacinamide in the ratio such that benzyl alcohol and niacinamide are in a ration of 1:1.8 because Charleson teaches that an increased concentration of niacinamide is advantageous in achieving high radiochemical purity over time.  The limitation of wherein the composition has a radiochemical purity of at least 97% at least four days 
	Unexpected results require a comparison with the closest prior art and must be truly unexpected.  Janssen discloses a composition of 123I-MIBG with radioprotectants consisting of benzyl alcohol and gentisic acid and so the 123I-MIBG composition is closest composition in the claims as amended.  The instant specification does not compare the composition in Janssen with a composition of the claims to demonstrate an unexpected property.  Both Charleson and Janssen teach that benzyl alcohol and niacinamide are suitable radioprotectants for compositions containing radiohalogenated benzylguanidines.  Janssen teaches that the addition of a second radioprotectant a composition containing a radiohalogenated benzylguanidine and benzyl alcohol as a first radioprotectant advantageously results in improved radiochemical purity over time.  Therefore, it is not unexpected that the addition of niacinamide as a second radioprotectant to a composition containing a radiohalogenated benzylguanidine and benzyl alcohol resulted in the improved radiochemical purity over time.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charleson et al. (US 4,880,615; issued 14 Nov. 1989), in view of Janssen et al. (US 2009/0005595 A1; published 1 Jan. 2009).

Charleson et al. teach as discussed above and as discussed in the Office action filed on 3 Aug. 2020.
	Charleson et al. do not expressly teach that the radioprotectants consist of benzyl alcohol and niacinamide.
	Janssen et al. teach as discussed above and as discussed in the Office action filed on 3 Aug. 2020.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Charleson et al. incorporating radioprotectants consisting of benzyl alcohol and niacinamide at a 1:1 ratio as taught by Charleson et al. and Janssen et al. because it would have been expected to advantageously enable improved radiochemical purity and storage time over niacinamide or benzyl alcohol radioprotectants alone

Applicants Arguments
	Applicants assert that the subject matter of these claims would not have been obvious over Charleson and Janssen at least because Janssen requires the use of gentisic acid as a radioprotectant and accordingly any combination of Charleson and Janssen would necessarily include gentisic acid.

Applicant's arguments filed 3 Dec. 2020 have been fully considered but they are not persuasive.  As discussed above, both Charleson and Janssen teach, suggest and motivate radiohalogenated MIBG compositions containing only a first and second radioprotectant.  Therefore, there is no reason to further modify the composition made obvious by Charleson and Janssen by incorporating gentisic acid as a third radioprotectant.  Note that Janssen is not being relied on to teach gentisic acid as preferred radioprotectant.  Charleson teaches niacinamide as a preferred radioprotectant.  Instead, Janssen is being relied on to teach that in the case of .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618